Title: From Alexander Hamilton to Benjamin Walker, 10 September 1790
From: Hamilton, Alexander
To: Walker, Benjamin


Treasury DepartmentNew York September 10th 1790
Sir
In answer to your letter of this date, I have to inform you that in pursuance of authority to me for that purpose from the President of the United States, You have permission to be absent from the United States for a period not exceeding One year from the time of your departure.
I am Sir   Your Obedient & humble servant
A HamiltonSecretary of the Treasy
Benjamin Walker Esqr
